DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the winding” should read “the at least one winding” and “the sensor system” should read “the at least one sensor system”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connections" in the next-to-last line (should read “the connection points”).  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 are also rejected by virtue of dependence on claim 1.
Claim 3 recites the limitation "the drive component" in line 3 (should read “the drive part”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the evaluation and control device” in line 2 (should read “the evaluation and control unit”), and “the start of the journey” in the last line. There is insufficient antecedent basis for these limitations in the claim (both “the start” and “the journey” lack antecedent basis).
Claim 7 recites the limitation "the drive component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 also recites “a transportation vehicle”, but claim 1 has already introduced a transportation vehicle, rendering it unclear whether claim 6 now recites two transportation vehicles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torsten (DE102010001116A1).
Regarding claim 1, Torsten teaches a drive part capable of use in a transportation vehicle (Figures 1-2), the drive part comprising: an electric motor; at least one control device (4), wherein the electric motor has at least one winding (21), wherein the at least one winding has connection points (See connection points in each of 31, in Figure 1) for a power electronics system of the at least one control device (See connected power electronics system connected to the control device 4, in Figure 1); and at least one sensor system for detecting fluid, wherein the at least one sensor system has an evaluation and control unit (6) connected to the connection points of the at least one winding, wherein the evaluation and control unit is capable of being configured to generate a test signal (See paragraph 0027, where the test signal is generated by the control of control unit 4; and "evaluation unit 6 can be provided separately from the control unit 4 or integrated in the control unit 4" in paragraph 0030) and detect a change in impedance (inherent as a change in impedance corresponds to the change in parasitic capacitance), wherein the test signal is capable of being configured to be an excitation frequency of an oscillatory circuit formed by the at least one winding and at 
Regarding claim 4, Torsten discloses the invention of claim 1 as discussed above, and Torsten teaches that the evaluation and control unit is capable of being configured to selectively connect to the connection points or disconnects therefrom (via switches 32, in Figure 1; Paragraphs 0027-0034).
Regarding claim 5, Torsten discloses the invention of claim 4 as discussed above, and Torsten teaches that the evaluation and control unit is connected to the connection points via relays (32; Figure 1). 
Regarding claim 6, Torsten discloses the invention of claim 4 as discussed above, and Torsten teaches that the evaluation and control unit is capable of being configured to connect to the connection points before a start of a journey (via switches 32, in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torsten (DE102010001116A1) in view of Official Notice.
Regarding claim 3, Torsten discloses the invention of claim 1 as discussed above, and Torsten teaches that the electric motor has at least three windings and that the evaluation and control unit is arranged at all of the different connection points (Figure 1), but does not teach that the drive part has at least two sensor systems.
The examiner takes Official Notice that it is old and well known in the internal combustion engine art to add additional sensor systems as backups for determining an abnormal condition. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Torsten to include another sensor system arranged at all of the different connection points, since it is old and well known in the internal combustion engine art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torsten (DE102010001116A1) in view of Sworowski et al (U.S. Pre-Grant Publication 20180029636).
Regarding claim 7, Torsten discloses the invention of claim 1 as discussed above, and teaches that the drive part is in any system where an electric motor is used and water ingress can occur and needs to be detected, but does not explicitly teach that the drive part is a steering system for the transportation vehicle capable of travelling in a fully automated or partially automated state. 
Sworowski teaches a system including a drive part for a transportation vehicle, where an electric motor of the drive part is subject to water ingress which is detected by the system, and teaches that the drive part is a steering system for the transportation 
Thus, since Torsten teaches that the drive part may be in any system where an electric motor is used and water ingress can occur and needs to be detected, yielding an invention ready for application to various technological environments, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Torsten, such that the drive part is a steering system for the transportation vehicle capable of travelling in a fully automated or partially automated state, since this drive part includes an electric motor which is subject to water ingress which must be detected, as suggested and taught by Sworowski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747